Citation Nr: 0302040	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  00-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation based on a need 
for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from June 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 2000, 
which denied the veteran's claim for special monthly 
compensation based on a need for aid and attendance of 
another person.  In addition, entitlement to special monthly 
compensation based on being housebound was denied, and 
included as an issue on appeal in the statement of the case 
and most of the supplemental statements of the case.  
However, the veteran has not claimed this benefit, and 
neither his notice of disagreement nor his substantive appeal 
address this issue.  Accordingly, the Board finds that the 
issue of special monthly compensation based on housebound 
status is not before the Board.  


FINDINGS OF FACT

1.  The veteran is in receipt of a rating of total disability 
based on individual unemployability (TDIU rating) due to 
service-connected bilateral glaucoma, with visual acuity of 
light perception in the right eye and 20/400 in the left eye.

2.  Due to service-connected disability, he is not able to 
perform his own personal care activities without regular 
assistance from another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance have been met. 38 U.S.C.A. § 
1114(l) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 3.352 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is need of the aid and 
assistance of another person due to his service-connected 
glaucoma.  He states that he is legally blind, and, as a 
result, unable to administer his numerous medications, dress, 
prepare food, attend to his personal hygiene, transport 
himself away from home, or handle his financial affairs, 
without the assistance of others.  

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  A VA examination was provided.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

A veteran who, by reason of service-connected disabilities, 
is blind in both eyes with visual acuity of 5/200 or less, or 
so helpless as to be in need of regular aid and attendance, 
or meets other specified criteria, is entitled to a higher 
rate of compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b).

The medical evidence of record, most recently a VA 
ophthalmology evaluation in August 2002, shows that the 
veteran has light perception only in the right eye, and 
corrected visual acuity of 20/400 in the left eye.  Thus, 
since his visual acuity in the left eye is better than 5/200, 
he is not automatically entitled to special monthly 
compensation based on blindness in both eyes.  In this 
regard, the Board must follow the applicable VA definition of 
blindness, regardless of whether the veteran may be 
considered "legally blind" under other criteria.  

Determinations as to factual need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable, frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352.  

The veteran is service-connected for glaucoma, for which he 
is in receipt of a 90 percent schedular rating, as well as a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU rating).  

A psychology treatment note dated in June 1999 indicated that 
the veteran expressed concern about his dependence on others.  
He said that he could not measure out his insulin accurately; 
someone must lay out his clothes every day; and he must rely 
upon others for transportation anywhere.  When seen the 
following week, he was noted to be 20 minutes late because he 
had taken a wrong turn on walking over from where his mother 
was hospitalized, a route he had previously taken.  

A VA examination in January 2000 noted that the veteran had 
end-stage glaucoma in both eyes, which would not improve and 
may deteriorate further.  He felt the veteran required help 
with his financial matters, and in cleaning, clothes, and 
such activities.  The doctor said he said he could not be 
more specific.  

A June 2000 psychiatric treatment note reported that the 
veteran was increasingly dependent on his family and friends 
for assistance, especially in taking his medication.  He said 
he could make a sandwich but not operate a stove or a 
microwave.  He needed help to dress, and must be accompanied 
to unfamiliar places, unless brightly lit.   

W. L. Rutledge, M.D., wrote in June 2000 that the veteran 
required assistance for medication compliance, as well as 
activities of daily living, such as hygiene, clothing 
selection, and the like.  He required aid and attendance to 
continue to be fairly independent.  

Statements from members of the veteran's family were received 
in August 2001.  These statements noted that his vision had 
worsened in recent years.  He required assistance in taking 
medication, preparing food, selecting clothes, and personal 
hygiene.  His wife also stated he was a danger to himself 
when left alone.  

In determining the need for aid and attendance, it is not 
required that all of the disabling conditions enumerated be 
found to exist before a favorable rating may be made; the 
particular personal functions, which the veteran is unable to 
perform, should be considered in connection with his 
condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id.  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).  

The Board notes that neither the law nor regulations require 
that a veteran be in receipt of a 100 percent schedular 
rating, in order to be entitled to a higher level of 
compensation based on the need for aid and attendance.  See 
38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  This 
interpretation appears to have its basis in the fact that 
special monthly compensation based on housebound status is a 
lesser benefit and requires the existence of a 100 percent 
rating.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see VA 
Adjudication Procedure Manual, M21-1, Part VI,  8.01.  
However, housebound status is not a condition required for 
entitlement to aid and attendance, and legal requirements 
specifically applicable to one benefit cannot be imputed to 
the other, simply because one provides a greater monetary 
benefit.

There is substantial evidence indicating that the veteran 
requires care and assistance of others on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment, or to keep himself ordinarily clean and 
presentable, due to his service-connected glaucoma.  In the 
judgment of the Board, his inability to perform such tasks 
without assistance is sufficient to meet the criteria for the 
need of the aid and assistance of another person.  The 
benefit-of-the-doubt rule has been applied in this 
determination.  38 U.S.C.A. § 5107(b).  Accordingly, special 
monthly compensation in the amount provided in 38 U.S.C.A. 
§ 1114(l), based on the need for regular aid and attendance 
of another person, is warranted.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

